Exhibit 10.1

 

[g148091kii001.jpg]

 

June 2, 2014

 

Peter Cohen

 

At the address on record with Cowen Group

 

Dear Peter:

 

This letter amendment (this “June 2014 Amendment”) sets forth the mutual
agreement between you and Cowen Group, Inc. to amend your employment agreement,
dated June 3, 2009 (your “Employment Agreement”).  Specifically, your Employment
Agreement is amended as follows:

 

·                              The third sentence of Section 3(b) is deleted and
replaced with the following: “Your Annual Bonus shall be determined by the
Compensation Committee consistently with and on the same basis as, and shall
have terms and conditions no less favorable than those that apply to, other
similarly situates executives of the Company.”

 

You acknowledge that this June 2014 Amendment does not qualify as, and does not
entitle you to terminate your employment for, Good Reason under your Employment
Agreement. This June 2014 Amendment does not amend any other terms of your
Employment Agreement, which remains in full force and effect.  Please sign below
to indicate your acceptance of this June 2014 Amendment.

 

 

 

Sincerely,

 

 

 

Cowen Group, Inc.

 

 

 

By:

/s/ Jane Gerhard

 

 

Jane Gerhard

 

 

Head of Human Resources

 

AGREED AND ACCEPTED:

 

Signed:

/s/ Peter Cohen

 

June 2, 2014

 

 

Peter Cohen

 

Date

 

 

--------------------------------------------------------------------------------